

	

		II 

		109th CONGRESS

		1st Session

		S. 474

		IN THE SENATE OF THE UNITED STATES

		

			February 28, 2005

			Mr. Smith introduced the

			 following bill; which was read twice and referred to the

			 Committee on Indian

			 Affairs

		

		A BILL

		To establish the Mark O. Hatfield-Elizabeth

		  Furse Scholarship and Excellence in Tribal Governance Foundation, and for other

		  purposes.

	

	

		

			1.

			Short title

			This Act may be cited as the

			 Mark O. Hatfield-Elizabeth Furse

			 Scholarship and Excellence in Tribal Governance Act of

			 2005.

		

			2.

			Findings

			Congress finds that—

			

				(1)

				Senator Mark O. Hatfield and

			 Congresswoman Elizabeth Furse served the United States with distinction and

			 honor;

			

				(2)

				Senator Hatfield and

			 Congresswoman Furse have had a lasting impact on the relationship between the

			 United States and Native Americans;

			

				(3)

				Senator Hatfield and

			 Congresswoman Furse have been champions of the rights of Native Americans and

			 Alaska Natives and worked in Congress to strengthen tribal self-governance;

			 and

			

				(4)

				it is a fitting tribute to

			 the leadership, courage, and bipartisan spirit that Senator Mark O. Hatfield

			 and Congresswoman Elizabeth Furse exemplify to establish in their names

			 programs to encourage excellence in tribal government.

			

			3.

			Definitions

			In this Act:

			

				(1)

				Board

				The term Board

			 means the Board of Trustees of the Foundation established under section

			 4(b).

			

				(2)

				Eligible individual

				The term eligible

			 individual means a citizen or national of the United States or a

			 permanent resident alien of the United States.

			

				(3)

				Foundation

				The term

			 Foundation means the Mark O. Hatfield-Elizabeth Furse Scholarship

			 and Excellence in Tribal Governance Foundation established by section

			 4(a).

			

				(4)

				Fund

				The term Fund

			 means the Mark O. Hatfield-Elizabeth Furse Scholarship and Excellence in Tribal

			 Governance Fund established by section 7.

			

				(5)

				Institute

				The term

			 Institute means the Institute for Tribal Government at Portland

			 State University.

			

				(6)

				Institution of higher education

				The term institution of

			 higher education has the meaning given the term in section 101(a) of the

			 Higher Education Act of 1965 (20 U.S.C. 1001(a)).

			

				(7)

				State

				The term State

			 means—

				

					(A)

					a State;

				

					(B)

					the District of

			 Columbia;

				

					(C)

					American Samoa;

				

					(D)

					the Commonwealth of the

			 Northern Mariana Islands;

				

					(E)

					Guam;

				

					(F)

					the Republic of the Marshall

			 Islands;

				

					(G)

					the Federal States of

			 Micronesia;

				

					(H)

					the Republic of Palau;

				

					(I)

					the Commonwealth of Puerto

			 Rico; and

				

					(J)

					the United States Virgin

			 Islands.

				

			4.

			Establishment of the Mark O. Hatfield-Elizabeth Furse

			 Scholarship and Excellence in Tribal Governance Foundation

			

				(a)

				Establishment

				There is established as an

			 independent entity in the Executive branch the Mark O. Hatfield-Elizabeth Furse

			 Scholarship and Excellence in Tribal Governance Foundation.

			

				(b)

				Board of Trustees

				

					(1)

					In general

					The Foundation shall be

			 subject to the supervision and direction of a Board of Trustees.

				

					(2)

					Membership

					The Board shall be comprised

			 of 12 trustees, of whom—

					

						(A)

						2 trustees shall be

			 individuals appointed by the President, by and with the advice and consent of

			 the Senate, after considering recommendations of the Speaker of the House of

			 Representatives, in consultation with the minority leader of the House of

			 Representatives;

					

						(B)

						2 trustees shall be

			 individuals appointed by the President, by and with the advice and consent of

			 the Senate, after considering recommendations of the President pro tempore of

			 the Senate, in consultation with the majority and minority leaders of the

			 Senate;

					

						(C)

						5 trustees, not more than 3

			 trustees of whom shall be of the same political party, shall be individuals

			 appointed by the President, by and with the advice and consent of the Senate,

			 who have demonstrated leadership and interest in strengthening tribal

			 self-governance, such as tribal leaders involved in health and public policy

			 development affecting Native American and Alaska Native communities;

					

						(D)

						1 trustee shall be the

			 Secretary of the Interior;

					

						(E)

						1 trustee shall be the

			 Secretary of Education; and

					

						(F)

						1 trustee shall be the

			 president of Portland State University, who shall serve as a nonvoting member

			 and shall not be eligible to serve as Chairperson.

					

				(c)

				Term

				

					(1)

					In general

					The term of a member of the

			 Board shall be 6 years, except that—

					

						(A)

						in the case of the trustees

			 first taking office—

						

							(i)

							as designated by the

			 President, 1 trustee appointed under subsection (b)(2)(B) and 2 trustees

			 appointed under subsection (b)(2)(C) shall serve 2 years;

						

							(ii)

							as designated by the

			 President, 1 trustee appointed under subsection (b)(2)(A) and 2 trustees

			 appointed under subsection (b)(2)(C) shall serve 4 years; and

						

							(iii)

							as designated by the

			 President, 1 trustee appointed under subsection (b)(2)(A), 1 trustee appointed

			 under subsection (b)(2)(B), and 1 trustee appointed under subsection (b)(2)(C)

			 shall serve 6 years; and

						

						(B)

						a trustee appointed to fill a

			 vacancy shall—

						

							(i)

							serve for the remainder of

			 the term for which the predecessor of the trustee was appointed; and

						

							(ii)

							be appointed in the same

			 manner as the original appointment for that vacancy was made.

						

				(d)

				Travel and subsistence pay

				A trustee shall serve without

			 pay, but shall be entitled to reimbursement for travel, subsistence, and other

			 necessary expenses incurred in the performance of the duties of a member of the

			 Board.

			

				(e)

				Location of Foundation

				The Foundation shall be

			 located in Portland, Oregon.

			

				(f)

				Executive Director

				

					(1)

					In general

					There shall be an Executive

			 Director of the Foundation, who shall be appointed by the Board.

				

					(2)

					Duties

					The Executive

			 Director—

					

						(A)

						shall be the chief executive

			 officer of the Foundation; and

					

						(B)

						shall carry out the functions

			 of the Foundation, subject to the supervision and direction of the Board, and

			 such other functions consistent with this Act as the Board shall

			 prescribe.

					

					(3)

					Compensation

					The Executive Director shall

			 be compensated at the rate specified for an employee in level IV of the

			 Executive Schedule under section 5315 of title 5, United States Code.

				

			5.

			Purposes

			The purposes of the Foundation

			 shall be—

			

				(1)

				to develop resources to

			 properly train Native American and Alaska Native tribal council members in

			 self-government and related fields;

			

				(2)

				to foster among people in the

			 United States greater recognition and understanding of the role of tribal

			 self-government in the development of the United States;

			

				(3)

				to identify critical issues

			 facing tribal governments;

			

				(4)

				to establish a program for

			 tribal governance research at the Institute; and

			

				(5)

				to provide educational

			 outreach regarding tribal self-government.

			

			6.

			Authority of the Foundation

			

				(a)

				In general

				The Foundation, in

			 consultation with the Institute, may identify and conduct such programs,

			 activities, and services as the Foundation considers appropriate to carry out

			 the purposes of the Foundation.

			

				(b)

				Programs, Activities, and Services

				The Foundation may, in

			 accordance with this section—

				

					(1)

					award scholarships,

			 fellowships, internships, and grants; and

				

					(2)

					provide grants to the

			 Institute to carry out and manage other programs, activities, and

			 services.

				

				(c)

				National Competition

				The Foundation may provide,

			 directly or by contract, for the conduct of national competition for the

			 purpose of selecting recipients of scholarships, fellowships, internships, and

			 grants awarded under this Act.

			

				(d)

				Award of Scholarships, Fellowships, Internships, and

			 Grants

				

					(1)

					In general

					The Foundation may award

			 scholarships, fellowships, internships, and grants to eligible individuals who

			 meet the minimum criteria established by the Foundation, for study in fields

			 relating to tribal governance.

				

					(2)

					Elizabeth furse scholars

					Recipients of scholarships,

			 fellowships, internships, and grants under this Act shall be known as

			 Elizabeth Furse Scholars.

				

				(e)

				Scholarships

				

					(1)

					In general

					The Foundation may award

			 scholarships to outstanding—

					

						(A)

						undergraduate students who

			 intend to pursue careers relating to tribal governance; and

					

						(B)

						Native American and Alaska

			 Native undergraduate students who intend to pursue careers in tribal public

			 policy.

					

					(2)

					Payments

					An eligible individual

			 awarded a scholarship under this Act may receive payments under this Act only

			 during such periods as the Foundation determines that the eligible

			 individual—

					

						(A)

						is maintaining satisfactory

			 proficiency and devoting full time to study or research; and

					

						(B)

						is not engaging in gainful

			 employment other than employment approved by the Foundation under regulations

			 of the Board.

					

					(3)

					Reports

					

						(A)

						In general

						The Foundation may require

			 reports containing such information, in such form, and to be filed at such

			 times as the Foundation determines to be necessary from any eligible individual

			 awarded a scholarship under this Act.

					

						(B)

						Certificate

						Except as otherwise provided

			 under this subsection, a report under subparagraph (A) shall be accompanied by

			 a certificate from an appropriate official at the institution of higher

			 education, approved by the Foundation, stating that the individual is making

			 satisfactory progress in, and is devoting essentially full time to, study or

			 research.

					

				(f)

				Fellowships

				The Foundation may award

			 fellowships to—

				

					(1)

					outstanding graduate students

			 who intend to pursue advanced degrees in fields relating to tribal

			 governance;

				

					(2)

					outstanding Native American

			 and Alaska Native graduate students who intend to pursue advanced degrees in

			 tribal public policy, law, or medicine; and

				

					(3)

					faculty from a variety of

			 disciplines to bring the expertise of the faculty to the Foundation.

				

				(g)

				Internships

				The Foundation may award

			 internships to deserving and qualified—

				

					(1)

					individuals, for use in

			 participating in internships in Federal, State, and local agencies or in

			 offices of major tribal governance organizations; and

				

					(2)

					Native American and Alaska

			 Native individuals, for use in participating in internships in Federal, State,

			 and local agencies or in offices of major public health or public policy

			 organizations.

				

				(h)

				Grants

				The Foundation shall award

			 grants to the Institute—

				

					(1)

					to provide for an annual

			 panel of experts to discuss contemporary tribal governance issues;

				

					(2)

					to conduct tribal governance

			 policy research;

				

					(3)

					to conduct research on Native

			 American and Alaska Native tribal public policy issues; and

				

					(4)

					to invite visiting

			 policymakers to share practical experiences with the Foundation.

				

				(i)

				Coordination

				The Foundation shall assist

			 in the development and implementation of a program for tribal governance

			 research to be located at the Institute.

			

				(j)

				Program priorities

				

					(1)

					In general

					Subject to paragraph (2), the

			 Foundation shall determine—

					

						(A)

						the priority of the programs

			 to be carried out under this Act; and

					

						(B)

						the amount of funds to be

			 allocated for the programs.

					

					(2)

					Requirements

					Of amounts made available to

			 carry out this section—

					

						(A)

						not less than 50 percent

			 shall be used for the programs described in subsections (e), (f), and

			 (g);

					

						(B)

						not less than 20 percent

			 shall be made available to the Institute to carry out subsections (h) and (i),

			 on the conditions that—

						

							(i)

							a 25-percent matching share

			 is provided from other non-Federal sources; and

						

							(ii)

							adequate space at the

			 Institute is made available by the Institute for the Executive Director and

			 other appropriate staff of the Foundation; and

						

						(C)

						not more than 15 percent

			 shall be used for salaries and other administrative purposes.

					

			7.

			Establishment of Mark O. Hatfield-Elizabeth Furse Scholarship

			 and Excellence in Tribal Governance Trust Fund

			

				(a)

				Establishment of Fund

				There is established in the

			 Treasury of the United States a trust fund to be known as the Mark O.

			 Hatfield-Elizabeth Furse Scholarship and Excellence in Tribal Governance Trust

			 Fund, to be administered by the Foundation, consisting of amounts

			 appropriated to the fund under section 10.

			

				(b)

				Investment of Fund assets

				

					(1)

					In general

					The Secretary of the Treasury

			 shall invest in full, at the direction of the Board, the amounts appropriated

			 to the Fund.

				

					(2)

					Eligible investments

					The investments shall be in

			 public debt securities with maturities suitable for the needs of the

			 Fund.

				

					(3)

					Interest

					Investments in public debt

			 securities shall bear interest at rates determined by the Secretary of the

			 Treasury, taking into consideration the current average market yield on

			 outstanding marketable obligations of the United States of comparable

			 maturity.

				

			8.

			Expenditures and audit of trust fund

			

				(a)

				In general

				The Foundation shall pay from

			 the interest and earnings of the Fund such amounts as the Board determines are

			 appropriate to enable the Foundation to carry out this Act.

			

				(b)

				Audit by Government Accountability Office

				

					(1)

					In general

					The activities of the

			 Foundation and the Institute under this Act may be audited by the Government

			 Accountability Office under such regulations as may be promulgated by the

			 Comptroller General of the United States.

				

					(2)

					Access

					Representatives of the

			 Government Accountability Office shall have access to all books, accounts,

			 records, reports filed and all other papers, things, or property belonging to

			 or in use by the Foundation and the Institute that pertain to

			 federally-assisted activities and are necessary to facilitate the audit.

				

			9.

			Administrative provisions

			

				To carry out this Act, the

			 Foundation may—

				

					(1)

					appoint, and fix the

			 compensation of, such personnel as are necessary to carry out this Act, except

			 that in no case shall an employee other than the Executive Director be

			 compensated at a rate that exceeds the maximum rate for employees in grade

			 GS–15 of the General Schedule under section 5332 of title 5, United States

			 Code;

				

					(2)

					procure or fund the Institute

			 to procure temporary and intermittent services of such experts and consultants

			 as are necessary to the extent authorized by section 3109 of title 5, United

			 States Code, but at rates not to exceed the rate specified at the time of such

			 service for level IV of the Executive Schedule under section 5315 of title 5,

			 United States Code;

				

					(3)

					promulgate such regulations

			 as the Foundation considers to be necessary governing the manner in which the

			 functions of the Foundation shall be carried out;

				

					(4)

					accept, hold, administer, and

			 use gifts, both real and personal, for the purpose of aiding or facilitating

			 the work of the Foundation;

				

					(5)

					accept and use the services

			 of voluntary and noncompensated personnel and reimburse such personnel for

			 travel expenses, including per diem expenses, as authorized by section 5703 of

			 title 5, United States Code;

				

					(6)

					enter into contracts, grants,

			 or other arrangements or modifications of contracts, grants, or arrangements to

			 carry out this Act, which contracts, grants, arrangements, and modifications

			 may, with the concurrence of at least 2/3 of the members

			 of the Board, be entered into without performance bond or other bond, and

			 without regard to section 3709 of the Revised Statutes (41 U.S.C. 5);

			 and

				

					(7)

					make other necessary

			 expenditures.

				

			10.

			Authorization of appropriations

			

				There is authorized to be

			 appropriated to the Fund $50,000,000.

			

